Title: From George Washington to Samuel Huntington, 14 February 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Qrs Morris Town February 14 1780
          
          I have been honoured with Your Excellency’s Favor of the 7th and am much obliged by the transmission of the Letter from Major General Lincoln—and for Major Lane’s state of the prisoners at the Southward. The General is not precise in his information on this subject, as to the number or rank of Our Officers still in captivity, but from what he says, I conclude it is nearly as Major Lane has related it.
          I transmit Your Excellency Extracts from some dispatches I have lately received from Major General Heath. Those indorsed No. 1 2 & 3 will inform Congress, that Two fires have happened at the posts in the Highlands—and of the loss of Stores in the Quarter Master’s department, occasioned by the First. There has been a very minute inquiry with respect to this—and the Court have reported unanimously that it was accidental. Besides these Two fires—One of the Redoubts on the East side of

the River, suffered a little in the same way some time before. Major General Heath appear⟨s⟩ by His orders, issued so early as the 10th of January to have pointed out & enjoined every proper precaution to prevent accidents of this kind in the Barracks & Works—but these will sometimes take place notwithstanding every provision that can be made. The Extracts No. 4 & 5 contain an account, the best I have yet received, of a moveme⟨nt⟩ on the part of the Enemy on the morning of the 3d against a Detachment of our Troops under the command of Lt Colo. Thompson, which was advanced to the Neighbourhood of the White plains. Captain Stoddard’s relation of this affair is very imperfect; but it seems pretty evident that it was unfavourable in the issue. I have the Honor to be with the greatest respect Yr Excellency’s Most Obedt servant
          
            Go: Washington
          
          
            P.S. Since writing the above I have received a Letter from Generl Heath, giving a particular account of the movement of the Enemy against the Detachment under Lt Colo. Thompson. This and the result of the affair Your Excellency will find in the Inclosure No. 6.
          
        